Exhibit 10.1
 
 






[OneBeacon Letterhead]




May 24, 2017


T. Michael Miller


Retention Agreement


Dear Mike:


As you know, it is expected that Intact Financial Corporation (“Parent”) will
acquire OneBeacon Insurance Group, Ltd. (“OneBeacon”) pursuant to a merger
agreement entered into by Parent, its affiliates and OneBeacon.  You are an
important member of the senior leadership team of OneBeacon, and your continued
employment with OneBeacon on and after the merger is important to the continued
success of OneBeacon and its business.


As an incentive to you to continue in the employment of OneBeacon on and after
the merger, OneBeacon will provide you the retention payments described below,
on the terms and conditions set forth in this Retention Agreement.


1.            Retention Bonus.  Subject to terms and conditions herein,
OneBeacon will pay you a cash retention bonus in the aggregate amount of
$10,000,000 (the “Bonus”) on the following schedule:
 
                      (a)             40% of the Bonus will be payable as of the
date the merger becomes effective (the “Closing Date”), subject to your
continued employment in good standing with OneBeacon or one of its subsidiaries
through the Closing Date and your reasonable cooperation in consummating the
merger (as determined by OneBeacon); provided, that, if OneBeacon believes you
are not so cooperating, it shall provide you written notice specifying the
particular circumstances and a period of not less than 10 days to cure.
 
                      (b)             30% of the Bonus will be payable as of the
first anniversary of the Closing Date, subject to your continued employment with
Parent or one of its subsidiaries (including OneBeacon) through such date (the
“Second Installment”).
 
                      (c)             30% of the Bonus will be payable as of the
second anniversary of the Closing Date, subject to your continued employment
with Parent or one of its subsidiaries (including OneBeacon) through such date
(the “Third Installment”).


                                        If the condition to payment is
satisfied, each of the above payments will be paid on or as soon as practicable
following the payment date specified above (but in no event later than 30 days
following such date).
 

--------------------------------------------------------------------------------

 
2.            Termination of Employment.
 
                      (a)              Involuntary Termination.  In the event
you incur an Involuntary Termination (as defined in Annex A), you will be paid
your Bonus by OneBeacon, subject to Sections 2(d), 4 and 6 hereof.   If such
termination occurs prior to the payment of the Second Installment, then a
portion of the Bonus will be paid to you in a lump sum following the later of
(x) the Closing Date and (y) the termination of your employment.  Such portion
of the Bonus will equal (i) 50% of the Bonus minus (ii) any portion of the Bonus
already paid to you as of the date of your termination of employment.  The
remainder of the Bonus will be paid on the first anniversary of your termination
date.  In the event you incur an Involuntary Termination following payment of
the Second Installment, but prior to payment of the Third Installment, the Third
Installment payment will be made on the date six months following your
termination of employment. Each potential payment date set forth in this Section
2(a) is a “Termination Payment Date” for purposes of this Retention Agreement.
 
                     (b)             Termination Due to Death or Disability. 
If, prior to any scheduled payment date set forth in Section 1, your employment
terminates due to death or OneBeacon (or its successor) terminates your
employment due to “Disability” (as defined in the OneBeacon 2017 Long-Term
Incentive Plan, as in effect on the date hereof), then any unpaid amount of the
Bonus will be paid to you, or your designated beneficiary, in a lump sum as
promptly as practicable following the later of (x) the Closing Date and (y) your
termination date.
 
                      (c)             Other Termination.  If, prior to any
scheduled payment date set forth in Section 1, your employment terminates for
any reason other than as set forth in Section 2(a) or 2(b), then all future
installment payments of the Bonus will be immediately forfeited.
 
                      (d)             Conditions; Payment Timing.   Any portion
of the Bonus that may be payable under this Section 2 shall be subject to your
execution of a release of claims provided in connection with your termination of
employment substantially in the form attached hereto as Exhibit A.  Such release
of claims must be executed on or after the date of your termination of
employment, and must become effective and irrevocable no later than the 61st day
after your termination of employment (the “Release Condition”).  Subject to your
satisfaction of the Release Condition, any portion of the Bonus that may be
payable under this Section 2 shall be paid to you not later than the later of
(i) 14 days following the date that the Release Condition is satisfied,
provided, that, if such 14-day period spans two calendar years and the
applicable payment is subject to Section 409A (as defined below), the Bonus
payment shall be made in the second of the two calendar years and (ii) the
scheduled Termination Payment Date.  Failure to satisfy the Release Condition or
for the Closing Date to occur as described in Section 10, or your breach of the
noncompete set forth in Section 6shall preclude any future entitlement to the
Bonus or any portion thereof under this Section 2.
 
3.            Change in Control of OneBeacon.  If, after the Closing Date but
prior to any scheduled payment date set forth in Section 1, OneBeacon (or its
successor) experiences a
 
2

--------------------------------------------------------------------------------

 
“Change in Control” (within the meaning of the OneBeacon 2017 Long-Term
Incentive Plan, as in effect on the date hereof, provided that such Change in
Control constitutes a qualifying change in control event under Section 409A (as
defined herein) to the extent that it would result in the payment of deferred
compensation under said Section 409A), then any unpaid amount of the Bonus will
be paid to you, or your designated beneficiary, in a lump sum as promptly as
practicable following the effective date of such Change in Control.


4.            Golden Parachute Excise Tax.
 
                      (a)              If the Bonus, or any portion thereof,
along with the aggregate amount of any other payments or benefits that could be
paid, provided or delivered to you by OneBeacon, Parent or their respective
affiliates (the “Aggregate Payments”) are considered “parachute payments” (as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”)) (the Bonus and such payments and benefits, the “Parachute Payments”),
whether under this Retention Agreement or any other agreement, plan, program and
arrangement of OneBeacon, Parent or their respective affiliates, and would, but
for this Section 4, be subject to the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”), then prior to making the Parachute Payments, a
calculation shall be made comparing (i) the Net Benefit (as defined below) to
you of the Aggregate Payments after payment of the Excise Tax to (ii) the Net
Benefit to you if the Parachute Payments are limited to the extent necessary to
avoid being subject to the Excise Tax.  Aggregate Payments to which you are
otherwise entitled shall be reduced or eliminated or paid in full, as
applicable, in order to produce the greatest Net Benefit to you after taking
into account any Excise Tax payable by you; provided that if the Net Benefit to
you, before applying any such reduction or elimination of Aggregate Payments, is
no more than 10% greater than the Net Benefit to you, assuming Aggregate
Payments are reduced or eliminated so as to avoid your being subject to the
Excise Tax, then OneBeacon may, in its sole discretion, reduce or eliminate the
Aggregate Payments to the extent necessary so that no portion thereof would be
subject to the Excise Tax. “Net Benefit” means the present value of the
Aggregate Payments net of all federal, state, local, foreign income, employment,
and excise taxes (including the Excise Tax, to the extent applicable).
 
                      (b)             All determinations to be made under this
Section 4 shall be made, at OneBeacon’s expense, by a nationally recognized
certified public accounting firm selected by OneBeacon, whose determination,
other than in the event of manifest error, shall be conclusive and binding upon
you and OneBeacon for all purposes and may be relied upon by OneBeacon. 
Notwithstanding the foregoing, it is expressly understood and agreed by the
parties that (i) in determining the amount of Parachute Payments, such
accounting firm shall conduct a “reasonable compensation” analysis under Section
280G of the Code, including a valuation of the non-compete set forth in Section
6, and OneBeacon and you shall cooperate in good faith in connection with such
valuation, and (ii) unless otherwise agreed by the parties, any reduction or
elimination of Parachute Payments contemplated under this Section 4 shall apply
only after taking into account such valuation of the non-compete set forth in
Section 6.


5.            Confidentiality.  You hereby agree that you will keep the terms of
this Retention Agreement confidential, and will not, except as required by or
otherwise permitted by applicable law (including in the event of any litigation
between you and OneBeacon or Parent or any of their affiliates) or if requested
by a governmental or regulatory investigation, disclose
 
3

--------------------------------------------------------------------------------

 
such terms to any person other than your immediate family or professional
advisers (who also must keep the terms of this Retention Agreement
confidential).


6.            Non-Competition; Non-Solicitation. In consideration of the Bonus,
you agree to the following:
 
                      (a)              Non-Competition upon Involuntary
Termination; Termination Due to Disability.  In the event your employment
terminates for any reason other than as set forth in Section 6(b), such as an
Involuntary Termination or a termination of your employment by OneBeacon (or its
successor) due to “Disability”, you agree that, during the period commencing on
the date of such termination of employment and ending on the first anniversary
of such termination of employment (the “Non-Compete Period”), you will refrain
from, directly or indirectly, rendering services that are competitive with any
of the businesses of OneBeacon or any of its subsidiaries as of your termination
date, in any geographic area in the world for which you had job responsibilities
during the last two (2) years of your employment or association with OneBeacon
and its subsidiaries; provided that, in the event such termination of employment
occurs after payment of the Second Installment and prior to payment of the Third
Installment, the Non-Compete Period shall, instead, end on the six-month
anniversary of your termination of employment; provided, further, that in the
event such termination of employment occurs after payment of the Third
Installment, the Non-Compete Period shall not apply.
 
                      (b)              Non-Competition upon Voluntary
Resignation; Termination for Cause.  In the event your employment terminates
(x) due to your voluntary resignation other than for Constructive Termination or
(y) a termination of your employment by OneBeacon (or its successor) due to
“Cause” (as defined in the OneBeacon 2017 Long-Term Incentive Plan, as in effect
on the date hereof), you agree that, during the period commencing on the date of
such termination of employment and ending on the earlier of (i) the six-month
anniversary of such termination of employment and (ii) the thirtieth month
anniversary of the Closing Date, you will refrain from, directly or indirectly,
rendering services that are competitive with any of the businesses of OneBeacon
or any of its subsidiaries as of your termination date, in any geographic area
in the world for which you had job responsibilities during the last two (2)
years of your employment or association with OneBeacon and its subsidiaries.
 
                      (c)             Exceptions.  Notwithstanding anything
herein to the contrary, nothing in this Section 6 shall prohibit you from being
a passive owner of not more than 5% of the outstanding stock or equity interests
of any competing company or other entity, so long as you have no active
participation in or control of the business of such company or entity.  For the
avoidance of doubt, nothing in this Section 6 shall prohibit you from rendering
services to a person or entity that engages in multiple lines of business, and
only a discrete division, unit or client-base of such person or entity competes
with any of the businesses of OneBeacon or any of its subsidiaries or
affiliates, provided that you refrain from rendering services, directly or
indirectly, to such competitive discrete division, unit or client-base during
the period of restriction set forth above.
 
4

--------------------------------------------------------------------------------

 
                      (d)              Non-Solicitation.  In addition, you agree
that you shall not, directly or indirectly, for a period beginning on your
termination of employment and ending on (i) if your employment is terminated (x)
due to your voluntary resignation other than for Constructive Termination or (y)
by OneBeacon (or its successor) due to Cause, the later of (A) the second
anniversary of the date on which the last installment of the Bonus was paid to
you in accordance with Section 1 and (B) the first anniversary of your
termination of employment, and (ii) if your termination of employment occurs for
any reason other than as set forth in the foregoing clause (i), the first
anniversary of the termination of your employment:


               (i)              initiate, receive or otherwise engage in
contact, directly or indirectly, with any individual or entity that is (1) a
current insured of OneBeacon (and where applicable, limited to a specific layer)
that you directly serviced or otherwise had contact with on behalf of OneBeacon;
(2) a prospective customer or account identified by OneBeacon and actively being
pursued by OneBeacon that you serviced or otherwise had contact with on behalf
of OneBeacon (where applicable, limited to a specific layer); or  (3) a current
insured or prospective customer or account actively being pursued by OneBeacon
about which you acquired confidential information as a result of  your
employment  with OneBeacon (collectively, a “Protected Customer”), for the
purpose of soliciting business from such individual or entity and/or to divert
that individual’s or entity’s business away from OneBeacon;
 
                  (ii)            divert, or attempt to divert, a Protected
Customer from OneBeacon by soliciting any producer or supplier, or prospective
producer or supplier, of OneBeacon from doing business with OneBeacon, or to
otherwise change its relationship with OneBeacon; or
 
              (iii)          solicit or induce, or attempt to solicit or induce,
any employee, consultant or independent contractor of OneBeacon to leave
OneBeacon for any reason whatsoever, or hire or solicit the services of any
employee of OneBeacon.


Prohibited solicitation under this Section 6 includes (i) solicitations via
personal devices, such as cell phones and computers, and (ii) solicitations via
any social media, including, but not limited to, LinkedIn, Facebook, and
Twitter.  Notwithstanding the foregoing, you may provide personal references and
shall not violate this Section 6(d) by placing an advertisement for employees
not targeted specifically at employees of OneBeacon.
 
                      (e)             You acknowledge that the business of
OneBeacon is intensely competitive, and that, during your employment with
OneBeacon you have had, and will continue to have, substantial access to, and
knowledge of, confidential and proprietary information which is vital to the
success of OneBeacon’s business.  You further acknowledge that the restrictions
set forth in this Section 6 reflect the reasonable requirements of OneBeacon in
the circumstances.  If you breach the non-competition or non-solicitation
restrictions in this Section 6, then the Company’s sole remedy shall be that you
shall immediately forfeit any right to future payments of the Bonus; provided,
however, that to the extent that Section 6(b) applies and you breach the
non-competition
 
5

--------------------------------------------------------------------------------

 
restrictions in Section 6(b), then the Company shall not be limited in obtaining
any relief otherwise available to the Company.


7.            Withholding; Tax.  OneBeacon may deduct and withhold from any
amount payable under this Retention Agreement such taxes as are required to be
withheld pursuant to any applicable law.  It is intended that the payments under
this Retention Agreement are either exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder (“Section 409A”), and this Retention Agreement
shall be administered, interpreted and construed in a manner consistent with the
requirements and exemptions under Section 409A.  If any provision of this
Retention Agreement is found not to comply with or otherwise not be exempt from
the provisions of Section 409A, the parties shall cooperate reasonably and in
good faith to modify the Retention Agreement to comply with Section 409A while
preserving the economic intent of this Retention Agreement to the extent
possible. Each payment under this Retention Agreement shall be treated as a
separate identified payment for purposes of Section 409A. If a payment
obligation arises under this Retention Agreement on account of your termination
of employment and such payment obligation constitutes “deferred compensation”
(as defined under Treasury Regulation section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3) through
(b)(12)), it shall be payable only after your “separation from service” (as
defined under Treasury Regulation section 1.409A-1(h)); provided, however, that
if you are a “specified employee” (as defined under Treasury Regulation section
1.409A-1(i)), any such payment obligation that is scheduled to be paid within
six months after such separation from service shall accrue without interest and
shall be paid, subject to any other later required payment dates set forth in
this Retention Agreement, on the first day following the six month anniversary
of your separation from service, or, if earlier, within fifteen days after the
appointment of the personal representative or executor of  your estate following
your death.


8.            Rules of Interpretation.  This Retention Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
communications, whether oral or written relating to retention awards.  This
Retention Agreement is not, and nothing in this Retention Agreement shall be
construed as, an agreement to provide employment to you.  No provisions of this
Retention Agreement may be amended or waived except by a written document signed
by you and a duly authorized officer of OneBeacon.  The failure of a party to
insist upon strict adherence to any term of this Retention Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Retention Agreement.  If any one or more of the terms or
provisions of this Retention Agreement shall be held to be invalid or
unenforceable, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby, and the terms or provisions that
are held to be invalid or unenforceable shall be limited so that they shall
remain in effect to the extent permissible by law.  The validity,
interpretation, construction and performance of this Retention Agreement shall
be governed by the laws of the State of Minnesota (without giving effect to its
conflicts of law).  This Retention Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.
 
6

--------------------------------------------------------------------------------

 
9.            Voluntary Execution.  This Retention Agreement is executed
voluntarily and without any duress or undue influence on the part of or behalf
of the parties.  The parties acknowledge that:  (a) they have read this
Retention Agreement; (b) they understand the terms and consequences of this
Retention Agreement; and (c) they are fully aware of the legal and binding
effect of this Retention Agreement.


10.        Effectiveness.  If the merger agreement with Parent referred to above
terminates and the merger does not occur, then this Retention Agreement will
also terminate and become null and void, and none of Parent, OneBeacon or their
affiliates will have any liability to you or any other person, and you will not
have any liability to any person by reason of this Retention Agreement.
 


7

--------------------------------------------------------------------------------

*    *    *    *


Please indicate your understanding and agreement with the above by signing the
attached copy of this Retention Agreement and returning it to OneBeacon to my
attention.  Thank you for your contributions thus far and the contributions we
know you’ll make in the time ahead.
 

  Very truly yours,             ONEBEACON INSURANCE GROUP, LTD.                
   
 
By:
      Name:         Title:    



 
Accepted and Agreed:


 
 

--------------------------------------------------------------------------------

T. Michael Miller


Dated: _______________, 2017
 
 
8

--------------------------------------------------------------------------------

 
Annex A


CERTAIN DEFINITIONS


For purposes of this Retention Agreement, “Involuntary Termination” means a
“Termination Without Cause” or a “Constructive Termination” as defined below. 
References to OneBeacon in the following definitions include the Parent,
OneBeacon and their respective subsidiaries and affiliates.


“Termination Without Cause” means OneBeacon (or its successor) terminates your
employment with OneBeacon, or business unit thereof, by OneBeacon other than due
to (i) your death or Disability or (ii) Cause.


“Constructive Termination” means a termination of your employment with OneBeacon
at your initiative that you declare by prior written notice delivered to the
Secretary of OneBeacon to be a Constructive Termination by OneBeacon, and which
follows (i) a material decrease in your total annual compensation opportunity
(calculated as a the sum of your annual base salary plus target annual bonus),
(ii) a material diminution in the authority, duties or responsibilities of your
position such that you cannot continue to carry out your job in substantially
the same manner as it was intended to be carried out immediately before such
diminution or (iii) a relocation of your principal place of employment by more
than 35 miles from your principal place of employment immediately prior to the
effective time of the merger.  Notwithstanding anything herein to the contrary,
Constructive Termination shall not occur unless and until (A) you deliver such
notice within 30 days following the initial existence of the circumstances
giving rise to Constructive Termination, (B) 30 days have elapsed from the date
OneBeacon receives such notice from you without OneBeacon curing or causing to
be cured the circumstances giving rise to Constructive Termination, and (C) your
effective date of resignation is no later than ten days following OneBeacon’s
failure to cure.









